Case 1:15-cr-00095-AJN Document 2681-1 Filed 11/08/19 Page 1 of 8




               EXHIBIT A
Case 1:15-cr-00095-AJN Document 2681-1 Filed 11/08/19 Page 2 of 8
Case 1:15-cr-00095-AJN Document 2681-1 Filed 11/08/19 Page 3 of 8
Case 1:15-cr-00095-AJN Document 2681-1 Filed 11/08/19 Page 4 of 8
Case 1:15-cr-00095-AJN Document 2681-1 Filed 11/08/19 Page 5 of 8
Case 1:15-cr-00095-AJN Document 2681-1 Filed 11/08/19 Page 6 of 8
Case 1:15-cr-00095-AJN Document 2681-1 Filed 11/08/19 Page 7 of 8
Case 1:15-cr-00095-AJN Document 2681-1 Filed 11/08/19 Page 8 of 8
